In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 14-3393 & 14-3394
DUAL-TEMP OF ILLINOIS, INC.,
                                                   Plaintiff-Appellee,

                                 v.

HENCH CONTROL, INC., ET AL.,
                                             Defendants-Appellants.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 09 C 595 — Sharon Johnson Coleman, Judge.
                     ____________________

     ON MOTION FOR LEAVE TO CORRECT THE JUDGMENT
                     ____________________

                       JANUARY 23, 2015
                     ____________________

   Before RIPPLE, MANION, and WILLIAMS, Circuit Judges.
   PER CURIAM. Dual-Temp of Illinois, Inc. sued the defend-
ants for breach of contract. After a bench trial, the district
court entered judgment in Dual-Temp’s favor and, in its
memorandum opinion and order, held the defendants liable
for “$113,500 plus interest accruing and attorneys’ fees.”
2                                       Nos. 14-3393 & 14-3394

When entering the judgment on the docket, the district court
checked the box indicating that no prejudgment interest
would be awarded.
    Twenty-eight days later, Dual-Temp filed a motion in the
district court to “quantify interest based on the memoran-
dum opinion and order.” The defendants filed these consol-
idated appeals the next day, and since the district court had
not quantified prejudgment interest, this court ordered the
parties to file memoranda explaining why the appeals
should not be dismissed for lack of appellate jurisdiction. See
Osterneck v. Ernst & Whinney, 489 U.S. 169, 175–76 (1989);
Dynegy Marketing & Trade v. Multiut Corp., 648 F.3d 506, 513
(7th Cir. 2011). While the parties were briefing that question,
the district court addressed the motion to quantify, which
the court construed as a motion to correct the judgment un-
der Federal Rule of Civil Procedure 60(a). Explaining that it
had intended to award prejudgment interest but had
checked the wrong box on the judgment, the district court
directed Dual-Temp to move this court for leave to correct
the clerical mistake. Dual-Temp thus filed a motion for leave
to correct the judgment and later, after the defendants did
not respond, moved for a ruling granting the motion. The
defendants have now responded that, because the district
court has clarified that it intended to award prejudgment in-
terest, these appeals are premature.
    We have reviewed the parties’ jurisdictional memoranda
and the motions papers, and we conclude that there is no
final judgment for the defendants to appeal. The award of
prejudgment interest makes up part of a plaintiff’s damages.
See Osterneck, 489 U.S. at 175–76; Dynegy, 648 F.3d at 513;
Kaszuk v. Bakery & Confectionary Union & Indus. Int’l Pension
Nos. 14-3393 & 14-3394                                         3

Fund, 791 F.2d 548, 553 (7th Cir. 1986); Charles Alan Wright
& Arthur R. Miller, 16A FED. PRAC. & PROC. JURIS. § 3949.1
(4th ed.). And the district court must quantify damages be-
fore a judgment can be final. See Osterneck, 489 U.S. at 175–
76; Dynegy, 648 F.3d at 513; Kaszuk, 791 F.2d at 553; Holland v.
Bibeau Constr. Co., — F.3d —, 2014 WL 7088168, at *4–5 (D.C.
Cir. Dec. 16, 2014); Cook v. Rockwell Int’l Corp., 618 F.3d 1127,
1137 (10th Cir. 2010); Dieser v. Cont’l Cas. Co., 440 F.3d 920,
923 (8th Cir. 2006); Marshak v. Treadwell, 240 F.3d 184, 190 (3d
Cir. 2001). Even if the clerical mistake in the judgment were
corrected so that the proper box is checked, the judgment
still would not quantify prejudgment interest. Nor can we
consider the judgment final on the ground that quantifying
the prejudgment award is “mechanical and uncontrover-
sial,” see Parks v. Pavkovic, 753 F.2d 1397, 1401–02 (7th Cir.
1985); Holland, 2014 WL 7088168, at *4, for the district court
did not address how it would quantify the award, and the
defendants have not agreed that the amount proposed by
Dual-Temp is appropriate.
    Accordingly, these appeals are DISMISSED for lack of
appellate jurisdiction, and the motions seeking leave to cor-
rect the judgment are DENIED as moot.